Citation Nr: 0730224	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  99-18 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity compensation (DIC) benefits, 
originally the amount of $139,719.00, recalculated in the 
amount of $128,518.00, to include whether the debt was 
properly created.


REPRESENTATION

Appellant represented by:	Paul L. Lido, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
September 1946.  The veteran died in April 1994.  At the time 
of his death, the appellant was his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 decision by the 
Committee on Waivers and Compromises (Committee) that denied 
waiver of recovery of an overpayment of DIC benefits in the 
amount of $139,719.  The appellant filed a notice of 
disagreement (NOD) in May 1999, and the RO issued a statement 
of the case (SOC) in July 1999.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 1999.

In August 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In November 2004, the matter on appeal was remanded to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development, to include conducting an 
audit to determine the correct amount of the overpayment and 
readjudication of the appellant's claim.

A March 2006 audit, furnished to the appellant, determined 
that the correct amount of the overpayment in question is 
$128,518.00.  It was indicated that the amount recouped to 
date was $82,751.00 and the current balance, as of March 20, 
2006, was $45,767.  In a May 2006 decision, the Committee 
granted a partial waiver of recovery of the remaining balance 
of the overpayment.  The RO/AMC continued the denial as to 
the remaining portion of the overpayment (as reflected in the 
May 2006 supplemental SOC (SSOC)), and returned the matter to 
the Board for further appellate consideration.

In October 2006,the matter on appeal was again remanded to 
the RO via the AMC  for additional development.  After 
accomplishing the action, the RO/AMC continued the denial of 
the claim (as reflected in the May 2007 SSOC), and returned 
the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits as the surviving 
spouse of the veteran, effective in April 1964; the appellant 
remarried in March 1980.

2.  The appellant's DIC benefits were retroactively 
terminated as a result of information demonstrating she had 
remarried in March 1980 and was not entitled to DIC; the 
original calculated overpayment in the amount of $139,719.00 
was recalculated by audit in March 2006 and reduced to 
$128,518.00, this action properly created the overpayment of 
$128,518.00.

3.  The March 2006 audit showed that as of March 20, 2006, 
$82,751.00 of the overpayment had been recouped and the 
remaining balance of the overpayment was $45,767.00.

4.  On May 2006, a portion of the debt, in the amount of 
$45,767.00, was waived by the Committee; the remaining 
portion of the overpayment is $82,751.00.

5.  The appellant is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

6.  The appellant was at fault in the creation of the 
overpayment of DIC benefits by virtue of her failure to 
timely report her remarriage in March 1980 while continuing 
to receive DIC benefits; VA is not at fault for the creation 
of the overpayment of disability benefits of $128,518.00.

7.  Reliance on DIC benefits has not resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

8.  Recovery of the overpayment would not defeat the purpose 
for which DIC benefits were awarded.

9.  Recovery of the overpayment of DIC compensation benefits 
is not shown to have deprived the appellant of the ability to 
provide for life's basic necessities.

10.  The failure to repay the debt would result in unfair 
gain to the appellant. 


CONCLUSION OF LAW

The criteria for waiver of recovery of the remaining 
overpayment of DIC benefits, in the amount of $82,751.00, are 
not met.  38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law in November 
2000, during the pendency of this appeal, describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty-to-assist provisions of the VCAA do not apply to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

Some of the basic facts are not in dispute.  The veteran died 
in April 1964 and the appellant was awarded DIC benefits as 
the surviving spouse of the veteran.  The overpayment in this 
case was created as a result of the fact that the appellant 
failed to report her remarriage in 1980 until 1997.

By rating decision in June 1964, service connection was 
granted for the cause of the veteran's death.  By letter 
dated in July 1964, the appellant was notified that she had 
been awarded DIC benefits beginning in April 1964.  That 
letter stated that it was most important that she note the 
contents of the attachments which may affect her right to 
continue to receive those payments.  Attached was VA Form 21-
6753 which provided notice that payment of DIC benefits to a 
widow will be discontinued upon remarriage.  It was 
specifically indicated that in the case of remarriage, any 
check issued should be returned with a statement showing the 
date of the remarriage so that payments would be properly 
adjusted.  By letter dated in July 1964, the RO advised the 
appellant that her benefits had been adjusted effective in 
May 1964 and she was again reminded that it was most 
important for her to note the contents of the attachments 
which may effect her right to continue to receive payment.  
VA Form 21-6753 was again attached to the letter.  

A July 1969 VA Control Document and Award Letter indicates 
that the appellant was notified that her DIC award had been 
amended and once again VA Form 21-6753 was provided to the 
appellant regarding her responsibility to report remarriage.  

In October 1997, the RO sent the appellant a Martial Status 
Questionnaire.  In November 1997, the appellant responded and 
indicated that she remarried in April 1980 and was divorced 
in October 1994.  

By letter dated in March 1998, the RO notified the appellant 
that it proposed to terminate her DIC benefits effective 
April 1, 1980 on the basis that she had remarried in March 
1980.  

In April 1998, the appellant submitted a statement indicating 
that she was not aware that her DIC benefits were not payable 
if she remarried.  She indicated that she had never heard 
anything from VA in 33 years to make her think differently.  

By letter dated in May 1998, the appellant was notified that 
her DIC benefits were terminated effective on April 1, 1980 
on the basis of her remarriage.   

In August 1998, the appellant, through her former attorney, 
submitted a copy of a 1997 income tax return showing that she 
had $9,756.00 in adjusted gross income.  It was indicated 
that she would be able to pay $100 per month to VA to repay 
the overpayment.  

In February 1999, the appellant was notified that her request 
for waiver of recovery of an overpayment in the amount of 
$139,719.00 had been denied.  It was indicated that $850 had 
been recouped and the current principal amount was 
$138,869.00.  It was noted that in August 1998, a financial 
status report was sent to the appellant to be completed and 
returned.  It was indicated that she did not return a 
completed financial status report showing her monthly income 
and expenses.  It was concluded that without that 
information, the issue of hardship could not be considered.  

As noted in the Introduction, a March 2006 audit, furnished 
to the appellant, determined that the correct amount of the 
overpayment in question is $128,518.00.  It was indicated 
that the amount recouped to date was $82,751.00 and the 
current balance as of March 20, 2006 was $45,767.00.  In a 
May 2006 decision, the Committee granted a partial waiver of 
recovery of the remaining balance of the overpayment.  As 
such, the Board must consider whether the appellant is 
entitled to waiver of the remaining portion of the 
overpayment, calculated to be $82,741.00.

The overpayment in question was created because the appellant 
did not notify the RO of her remarriage in March 1980 until 
1997.  She was paid DIC benefits during the period from April 
1, 1980 to April 30, 1998 on the basis that she was the 
unremarried widow of the veteran, when in fact she had 
remarried in March 1980.  A March 2006 audit conducted by the 
RO, and provided to the appellant, shows that from the period 
from April 1, 1980 to April 30, 1998, the appellant was paid 
a total of $128,518.00. in DIC benefits and that she was not 
due any benefits.  It was also noted that based on this 
audit, the original overpayment amount of $139,718.00 was 
adjusted.  It was also indicated that the amount withheld to 
date as $82,751.00 and that the current balance, as of March 
20, 2006, was $45,767.00. 

The governing legal authority provides that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty. 38 U.S.C.A. §§ 1301, 1311, 
1316 (West 2002); 38 C.F.R. § 3.5 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31) (West 2002); 38 C.F.R. § 3.50(c) (2007).

Initially, the Board notes that, when the validity of a debt 
is challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 
38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).  
As noted by the Board in the October 2006 Remand Decision, 
the appellant's attorney raised the question of the validity 
of the debt during the August 2004 hearing.    

A review of the record shows that the appellant was paid DIC 
compensation on the basis that she was the unremarried widow 
of the veteran from April 1980 to April 1998 when in fact she 
had remarried in March 1980.  The appellant was not entitled 
to receive DIC compensation because of her remarriage in 
1980, creating an overpayment in the original amount of 
$139,719, correctly recalculated as $128,518.00.  The 
evidence of record thus shows that the overpayment was 
properly created.  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2007) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2007).

By decision dated in February 1999, the Committee determined 
that waiver of recovery of the debt is not precluded as a 
result of fraud, misrepresentation of bad faith, a conclusion 
with which the Board agrees.  Also, the Committee 
subsequently waived a portion of the overpayment .  As 
indicated above, in a May 2006 decision, the Committee 
determined that a partial waiver of recovery of the 
overpayment in question was warranted.  It was indicted that, 
based on evidence provided by the appellant in a financial 
status report received in February 2004, the request for 
waiver was granted in part for the remaining balance of the 
overpayment that had not been recouped, which, as noted 
above, was $45,767.00 as of March 2006.  As such, the amount 
of the debt for consideration of waiver of recovery is now 
$82,751.00.  Accordingly, the Board must now determine 
whether waiver of recovery of the remaining overpayment of 
compensation benefits in this case is against the principles 
of equity and good conscience.

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2007).

Based on a review of the claims file and having considered 
the contentions and testimony of the appellant, it is clear 
that the appellant was at fault in the creation of the debt 
because of her failure to notify VA of her remarriage in 
1980.  The record shows that VA sent the veteran VA Form 21-
6753, attached to several award letters, which clearly 
informed her that her DIC compensation benefits were not 
payable if she remarried.    

Although the appellant has asserted that she was unaware of 
her duty to notify VA of her remarriage, the record shows 
that she was notified of this requirement on several 
occasions both at the time of the initial award and 
thereafter.  The appellant also has asserted that she was not 
aware that her remarriage was a bar to benefits and that she 
did not hear anything from VA in many years following the 
award of DIC compensation regarding her benefits.  While the 
record shows that there was a long period of time between 
after the initial notices sent in 1964 and 1969 and the 1997 
request for martial status information, the record does show 
that she was certainly initially advised that she was only 
qualified to receive DIC benefits as the unremarried spouse 
of the veteran.  Since the overpayment at issue resulted 
solely from the appellant's failure to notify VA promptly of 
her remarriage, and since she continued to receive VA DIC 
compensation to which she knew, or should have known, that 
she was not entitled, there is no basis to conclude that her 
actions did not overwhelmingly contribute to the creation of 
the debt.  No fault can be attributed to VA with respect to 
the creation of the debt.

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The appellant has not 
contended, nor does the evidence show, that she had 
relinquished a valuable right or incurred a legal obligation 
in reliance on her VA benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the appellant was not entitled to 
DIC benefit following her remarriage in March 1980 and, 
recovery of the debt would not defeat the intended purpose of 
the benefits.

The Board additionally finds that failure to make restitution 
would result in unfair gain to the appellant because she 
received monetary benefits to which she was not entitled.  VA 
made erroneous payments of DIC benefits based on incorrect 
information which the appellant failed to rectify, and she, 
in turn, benefited.

Further, the Board must consider whether recovery of the debt 
would result in financial hardship to the appellant.

As noted above, the record indicates that the appellant was 
requested to submit a financial status report in August 1998 
detailing both her income and expenses.  In response to that 
request, her former attorney, submitted a copy of a 1997 U.S 
tax return (Form 1040) showing adjusted gross income of 
$9,756.00.  Her attorney also indicated that she was able to 
pay $100 per month toward repayment of the debt.  She did not 
provide the requested expense information.  

In February 2004, the appellant submitted a financial status 
report indicating that she had total monthly income of 
$2,725.00, $2,000.00 per month in wages and $725.00 from 
Social Security benefits.  She reported monthly expenses for 
food, utilities and heat, telephone, insurance, clothing, 
medical expenses, gasoline and miscellaneous expenses 
totaling $999.00.  She also reported a total debt of 
$44,294.11 for installment contracts and other debts, with a 
monthly payment of $1,765.00.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the remaining portion of the debt would have rendered the 
appellant unable to provide for life's basic necessities.  
The appellant did not provide full income and expense 
information in August 1998 as requested by the RO which would 
have provided evidence regarding the determination of 
hardship.  The appellant did supply evidence that she had 
income of over $9,700.00 per year and she indicated that she 
was able to pay $100.00 per month toward the debt.  She did 
not indicate at that time that she would be unable to provide 
for life's basic necessities.  She did not provide full 
expense and income information until 2004.  The 2004 
financial status report indicated that her expenses were more 
than her income.  It indicated that $1,765.00 of the total 
$2,864.00 in expenses was due to payment to private 
creditors.  The debt to the government is of equal importance 
and there is no reason that the appellant should not have 
accorded the government the same consideration that she 
accorded her private creditors.  The appellant has failed to 
show that she was deprived of the basic necessities.  There 
is no indication prior to the submission of the 2004 
financial status report that her expenses exceeded her 
income.  It is clear that as of 2004, she had incurred 
substantial private creditor debt.  The Board recognizes that 
repayment of the debt required some sacrifice on the part of 
the appellant; however, absent a finding that the ability to 
provide for life's basic necessities were endangered, it may 
not be held that financial hardship resulted.  Therefore, 
undue hardship is not shown.    

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the appellant in the 
creation of the debt with no fault on the part of VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  While 
the elements as discussed are not all inclusive, a review of 
the record does not reflect any other basis upon which the 
claim may be granted.  Having considered all of the equities 
in this case, the Board concludes that waiver of recovery of 
the overpayment of disability benefits in the amount of 
$82,751.00 is not warranted.

When all the evidence is assembled ,VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  On these facts, the Board must 
conclude that the preponderance of the evidence is against 
waiver of recovery of the remaining overpayment; hence, the 
appeal must be denied.




ORDER

Waiver of recovery of the remaining overpayment of VA DIC 
benefits, in the amount of $82,751.00, is denied. 



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


